                Case 3:20-cv-00349-VLB Document 1 Filed 03/13/20 Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

PHOENIX BULK CARRIERS (BVI) LTD.,                              20 Civ.

                           Plaintiff,                          COMPLAINT

           -against-

TRIORIENT, LLC.,

                           Defendant.




           Plaintiff Phoenix Bulk Carriers (BVI) Ltd. ("PBC"), by its attorneys Freehill Hogan &

Mahar, LLP, as and for its Complaint against Defendant Triorient, LLC ("Triorient"), alleges as

follows:

           1.       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure in that it involves a claim for recovery of monies owed in

connection with a breach of maritime contracts of charter party and settlement of amounts due

thereunder, and as such this case falls under the Court's admiralty and maritime jurisdiction

pursuant to 28 U.S.C. §1333.            This case also falls under the Court's diversity jurisdiction

pursuant to 28 U.S.C. §1332 in that the matter involves a dispute between a citizen of a State and

a citizen of a foreign state where the amount in controversy exceeds, exclusive of interest and

costs, the sum of $75,000.00.

           2.       At all times material hereto, Plaintiff PBC was and still is a foreign business

entity duly organized and existing under the laws of The British Virgin Islands with an agent in

care of Phoenix Bulk Carriers (US) LLC, with a business address at 109 Long Wharf, Newport,

Rhode Island.


522375.1
                Case 3:20-cv-00349-VLB Document 1 Filed 03/13/20 Page 2 of 5



           3.       At all times material hereto, plaintiff PBC was engaged in the business of the

carriage of cargo by sea through the chartering out of vessels it operated in the capacity as a

disponent owner.

           4.       At all times material hereto, Defendant Triorient was and still is a Connecticut

business entity duly organized and existing under the laws of the State of Connecticut with a

business address at 76 Tokeneke Road, Darien, Connecticut 06820, with principals Albert

Winslow and Juan Facundo Santucci having residences at 355 Hill Farm Road, Fairfield

Connecticut 06430 and 162 Julian Street, Rye, New York 10580, respectively.

           5.       At all times material hereto, Defendant Triorient was and still is in the business of

purchasing and selling bulk products in international trade, which transactions included carriage

by sea, and in that capacity Triorient would charter vessels for the transportation of the bulk

products it was buying and selling.

           6.       In 2014, Plaintiff PBC and Defendant Triorient were parties to a certain long-term

Contract of Affreightment (the "COA") under which Triorient would make nominations of

specific cargoes for carriage, PBC would provide vessels to perform the carriage, and each

individual transportation agreement would be memorialized by a separate charter party (also

known as a fixture) which would specify the cargo, load and discharge ports, quantity, etc.

           7.       Triorient defaulted on its performance of the COA in 2014 giving rise to losses

and damages, in particular, the vessels M/V Ever Grand and the MN Lyric Star (the "Disputes").

           8.       In March 2015, an agreement was reached between PBC and Triorient under

which the Disputes would be resolved provided Triorient made certain set payments to PBC at

specific times including payment of the sum of $2.5M, and payment of an additional sum of




                                                  2
522375.1
                Case 3:20-cv-00349-VLB Document 1 Filed 03/13/20 Page 3 of 5



$500,000.00 (the "Additional Sum") to be worked-off in conjunction with future cargoes

purchased and/or sold by Triorient and carried by PBC.

           9.       Specifically, Triorient extended to PBC a right of first and last refusal on all such

future purchases and sales of product that would be carried by sea.

           10.      On any such cargoes that were accepted for carriage by PBC, an additional sum

would be added to the agreed per ton freight rate, with a minimum of $1.00/ton added, until the

Additional Sum of $500,000.00 was worked off.

           11.      The Agreement, including the above referenced work out for payment of

$500,000.00, was memorialized in an email exchange in March 2015 between PBC and Al

Winslow, one of the principals of Triorient.

           12,      Pursuant to the terms of the above referenced work-out, several vessels were

chartered (fixed) by Triorient from PBC under which specific agreed additional sums, over and

above the agreed freight rate, were added and paid in offset to the open Additional Balance.

           13.      Specifically, a total of five vessels were offered from PBC to Triorient under

which an agreed additional payment was made, including:

                           M/V Siberian Express -         credit of $90,626.00
                           M/V Kang Cheng                 credit of $41,194.50
                           M/V Seavenus                   credit of $ 5,650.00
                           M/V Bulk Beothuk               credit of $ 7,250.00
                           MN St Andrew                   credit of $13,537.50
                           Total                                   $158,257.50

           14.      In contravention of the Agreement, Defendant Triorient refused to add or include

any further additional sums on the agreed freight for other cargoes carried by PBC, claiming an

inability to make any additional payments due to market constraints and cash-flow issues, and

there remains due and owing an outstanding balance of $341,742.50.



                                                  3
522375.1
                Case 3:20-cv-00349-VLB Document 1 Filed 03/13/20 Page 4 of 5



           15.      In addition, Triorient violated the terms of the right of first and last refusal by

fixing cargoes with other vessel owners or operators without offering those cargoes to PBC.

           16.      PBC, through English counsel, duly made claim against Triorient and indicated

that unless payment was made, arbitration would be commenced under the provisions of the

COA, which provided for London arbitration.

           17.      Triorient's U.S. counsel, in response, indicated it would not proceed to arbitrate

the outstanding balance of $341,742.50, as the claim fell under the terms of the Agreement

which did not contain a specific jurisdictional provision, and hence PBC's English counsel's

effort to submit the claim to arbitration under the provisions of the COA would be ineffective.

           18.      No part of the outstanding balance of $341,742.50 has been paid despite due and

repeated demand.

           WHEREFORE, Plaintiff PBC prays:

           a.       That process in due form of law according to the practice of this Court may issue

                    against Defendant Triorient citing it to appear and answer the foregoing;

           b.       That PBC have judgment against Triorient for the outstanding balance due of

                    $341,742.50, together with interest, costs and attorneys' fees; and

           c.       That PBC have such other, further and different relief as this Court may deem just

                    and proper in the premises.




                                                  4
522375.1
           Case 3:20-cv-00349-VLB Document 1 Filed 03/13/20 Page 5 of 5



Dated: New York, New York
       March 13, 2020
                                      FREEHILL HOGAN & MAHAR LLP
                                      Attorneys

                                By:
                                      Thomas M. Canevari
                                      Peter J. Gutowski
                                      FREEHILL HOGAN & MAHAR LLP
                                      80 Pine Street, 25th Floor
                                      New York, NY 10005
                                      Telephone: (212) 425-1900
                                      Email: canevari@freehill.com

                                      Local Office
                                      246 Margherita Lawn
                                      Stratford, CT 06615




                                      5
522375,1
